 



Exhibit 10.1
LETTER AGREEMENT
March 13, 2006
Ms. Corinne Trott Bertrand
2734 Graysby Ave.
San Pedro, CA 90732
Dear Corinne:
We are pleased to offer you employment with Enova Systems as a Vice-President of
the Company effective as of today’s date. On the day following our filing of the
Company’s 2005 10-K with the Securities and Exchange Commission, you shall be
promoted to the position of Chief Financial Officer of the Company. The terms of
your employment will be as follows in accordance with the following terms and
conditions.
The terms of your employment are as follows:

•   Your starting salary will be $170,000.00 per year, payable in accordance
with our standard payroll policies and your title will be Chief Financial
Officer. You will be reporting to Edwin Riddell, CEO.   •   You will receive a
signing bonus of $5,000.00 to be paid in cash upon commencement of your
employment.   •   Pursuant to the Company’s 1996 Stock Option Plan (a copy of
which is enclosed with this offer letter) and corresponding Stock Option
Agreement (the form of which is also enclosed), effective as of your hire date,
you will be granted options to purchase up to 23,000 unvested stock options at
an exercise price equal to the closing price of the Company’s Common Stock on
the date of your date of hire in accordance with similar performance based stock
options granted to other members of the Company’s management team as follows: If
gross sales of the Company determined in accordance with GAAP (“Gross Sales”),
for the year ended December 31, 2006, are equal to or in excess of $12,500,000,
10,000 of the Shares subject to your Option will vest as of January 15, 2007 so
long as you remain employed by the Company on such date. If Gross Sales for the
year ended December 31, 2006, are equal to or greater than $15,000,000, then all
23,000 of the Shares subject to your Option will vest as of January 15, 2007
(these 23,000 Shares include the 10,000 Shares referenced above) so long as you
remain employed by the Company on such date. Notwithstanding anything to the
foregoing, if Gross Sales for the year ended December 31, 2006, are less than
$12,500,000, then all 23,000 of the Shares subject to your Option shall become
ineligible for vesting in the future and the grant under your Option with
respect to such Shares will terminate immediately. In addition, if only 10,000
Shares vest under your Option, then 13,000 of the Shares subject to your Option
will become ineligible for vesting in the future and the grant with respect to
such Shares will terminate immediately.

 



--------------------------------------------------------------------------------



 



•   You will also be eligible for the Company’s senior management cash bonus
plan that is based on the following so long as you remain employed by the
Company as of December 31, 2006: If the Company’s goals and objectives are met
and the Company’s Gross Sales reached $13.5 million for the 2006 fiscal year
ending December 31, a $10,000 cash bonus will be paid to you on, or before
April 30, 2007. If the Company’s Gross Sales reached $14.5 million for the 2006
fiscal year ending December 31, then an additional $10,000 cash bonus (for an
aggregate of $20,000) will be paid to you on, or before, April 30, 2007. If the
Company’s Gross Sales reaches $15.5 million for the 2006 fiscal year ending
December 31, an additional $10,000 cash bonus (for an aggregate of $30,000) will
be paid to you on, or before, April 30, 2007.   •   Any reasonable and customary
expenses (entertainment, travel, etc.) will be reimbursed by the Company on a
monthly basis upon delivery of reasonable documentation so long as such expenses
have been incurred in and the documentation delivered in accordance with our
standard policies on expense reimbursement.

Benefits:
You become eligible on the first of the month following the date of hire for
Medical, Dental, Vision and the standard term benefit life insurance policy with
your choice of beneficiary, all in accordance as such benefits are made
available to all employees of the Company.

•   Vacations — vacation time begins accruing on the first of the month
following the date of hire, at the rate of 10 hours per month for the balance of
the calendar year in which you join the Company. You will receive one week
vacation at the date of hire. Our standard vacation policy limits the amount of
vacation pay you may accrue at any one point in time to no more than 6 weeks.  
•   Depending on what day certain holidays fall, the Company currently observes
12 holidays per year for all employees, which may change at the discretion of
the CEO.   •   401(k) — on the first quarterly enrollment period after
orientation period. You may contribute up to 15% of your base rate on a pre-tax
basis. You will, however, become eligible for any matching portion from the
Company in the event the Company decides to offer a matching program. At this
time, the Company does not offer a matching program. As with all benefits, this
401(k) benefit is made available to all employees and any changes or
terminations to our 401(k) Plan applicable to employees of the Company in
general would likewise be applicable to you.

Employment will be contingent upon your signing a copy of this agreement letter,
an Arbitration Agreement, and your ability to provide legally required
documentation of your eligibility to work within the United States, as required
by the Immigration Reform and Control Act.

 



--------------------------------------------------------------------------------



 



In addition, as an employee of the Company you will have access to certain
Company confidential information and you may, during the course of your
employment, develop certain information or trade secrets which will be the
property of the Company. To protect the interests of the company, you will need
to sign a “Confidential Information Agreement” if so requested at any time by
the Company. We wish to impress upon you that we do not want you to bring with
you any confidential or proprietary material of any former employers prior to
Enova Systems, or to violate any other obligation to your former employers.
As you know, Enova Systems is committed to being the leading supplier of quality
digital power management components and systems. We take pride in creating
together an environment in which we experience excitement and satisfaction in
being a successful company. We feel that you will find Enova Systems to be an
exciting and challenging organization, offering tremendous opportunity for
personal and professional growth.
While we look forward to a long and profitable relationship, your employment
will be at-will, which means the employment relationship can be terminated by
either of us, for any reason, at any time. Any statements or representations to
the contrary (and, indeed, any statements contradicting, any provision in this
letter) should be regarded by you as ineffective. Further, your participation in
any stock option or benefit program is not to be regarded as assuring you of
continuing employment for any particular period of time.
If you have any questions regarding this offer or any of the enclosed material,
please call me. Please indicate your acceptance of this offer by signing and
returning one copy within fifteen (15) days of the above date.
Sincerely,
/s/ Edwin Riddell
Edwin Riddell
President and Chief Executive Officer

               
Date:
  3/13/2006   Accepted by:   /s/Corinne T. Bertrand  
 
             

 